Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 13, 2016

                                      No. 04-16-00123-CV

                                Roberto Carlos MENDIVES, Sr.,
                                           Appellant

                                                v.

                                   Angela Rose MENDIVES,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI00877
                          Honorable Karen Crouch, Judge Presiding


                                         ORDER
        On March 24, 2016, we ordered Appellant to provide written proof to this court by April
4, 2016, that (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee. Appellant
filed written proof on April 8, 2016, and the reporter’s record has been filed. Our March 24,
2016 order is satisfied.
       Appellant’s brief is due on May 9, 2016. See TEX. R. APP. P. 38.6(a).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court